DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 8 are pending and under examination.
Claim Interpretation
Response to Arguments: Applicants contend the presently claimed invention is limited to only administrations where a negative response is induced. Applicants’ argument has been fully considered but is found persuasive. 
Claim Objections
Response to Arguments: The objection to claim 4 is withdrawn as necessitated by amendment. 
The objection is new.
Claim 1 is objected to because of the recitation of the acronyms ASD. It is requested that Applicants use the full name of the acronym for the first recitation; thereafter the acronym ASD may be utilized. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn as necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is new as necessitated by amendment,
Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 recites the limitation "in the subject" in line 5. There is insufficient antecedent basis for this limitation in the claim because there are two subjects previously recited and it is unclear whether the limitation is referring to one or both subjects previously recited. Claims 2-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. 
Claim 8 recites the limitation "in the subject" in line 4. There is insufficient antecedent basis for this limitation in the claim because there is no previously recited subject and it is unclear what the subject is referencing.
Claim Rejections - 35 USC § 102
Response to Arguments: In the remarks filed February 9, 2020, Applicants contend the disclosures of Zimmerman et al. and the University of Massachusetts do not anticipate the claimed invention because the claims require a negative response induced in the subject by the administration of the Nrf2-activator which is not taught by Zimmerman et al. or the University of Massachusetts. Applicants further argue that an induced negative response is not inherent because ASD phenotype II patients display a positive response by the administration of an Nrf2-activator. See pages
Applicants’ remarks have been fully considered and are not found persuasive with regard to the teachings of Zimmerman et al. Zimmerman et al. show ASD patients that received sulforaphane (Nrf2-activator) display an increase in SRS and ABC scores after 18 weeks of 
Applicants’ remarks with respect to inherency have been found persuasive and thus, the rejection of claims 1-6 are under 35 U.S.C. 102(a)(1) as being anticipated by the University of Massachusetts, Worcester (“Sulforaphane Treatment of Children with Autism Spectrum Disorder (ASD)”, NCT02561481, ClinicalTrials.gov, September 28, 2015) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection is maintained.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (WO 2016/054475 A1; published April 7, 2016; of record).
Regarding present claims 1, 2, 4 and 5, Zimmerman et al. disclose administering sulforaphane (Nrf2-activator) to a human with an autism spectrum disorder (ASD; a subject having displayed clinical signs of ASD) wherein the administration resulted in a negative response in the subject (see e.g., paragraphs [0125-0152]). Zimmerman et al. show ASD patients 
With regard to the preamble, when reading the preamble in the context of the entire claim, the recitation of “inducing a negative response in an ASD phenotype 1 patient” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claim 2, the sulforaphane was administered daily for 18 weeks (the Nrf2-activator is administered to the subject for 1, 2, 3, 4 or 5 days) (see e.g., paragraph [00131]).
Regarding present claim 4, the negative response comprises an increase in the SRS score (see Figure 5B and Figure 6A, week 18). 
Regarding present claim 5, sulforaphane (Nrf2-activator) was administered.
Therefore, the disclosures of Zimmerman et al. anticipate the presently claimed invention.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658